DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105405658A hereafter referred to as Ma.
In regards to claim 1, Ma discloses 
An electrode for an aluminum electrolytic capacitor, the electrode having an aluminum electrode on which a chemical conversion coating having a coating withstand voltage of 200 V or higher is formed ([0056], [0058], [0060], & [0199]), wherein 
boron content in the chemical conversion coating is 100 mass ppm to 6000 mass ppm ([0056], [0058], & [0060] - When the structure/process of manufacturing recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent), and 
hydration resistance is 100 seconds or shorter, the hydration resistance being a period of time (seconds) until a voltage corresponding to 90% of a rated coating withstand voltage is reached when a 10 mm x 50 mm electrode for an aluminum electrolytic capacitor is immersed in pure water having a temperature of 95°C or higher for 60±1 minutes and then a constant direct current of 2.0±0.2 mA is flown in a 7-mass% boric acid aqueous solution (specific resistance at a temperature of 70±2°C is 75±3 Ωm, and pH at a temperature of 50±2°C is 2.7 to 4.2) having a temperature of 85±2°C ([0056], [0058], & [0060] - When the structure/process of manufacturing recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).      

In regards to claim 2, Ma discloses 
The electrode for an aluminum electrolytic capacitor according to claim 1, wherein the coating withstand voltage is 400 V or higher ([0056], [0058], [0060], & [0199]).  

In regards to claim 3, Ma discloses 
The electrode for an aluminum electrolytic capacitor according to claim 1, wherein the number of voids that are exposed on a cut surface when the chemical conversion coating is cut is 150 voids/ µm2 or smaller ([0056], [0058], & [0060] - When the structure/process of manufacturing recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).       

In regards to claim 4, Ma discloses 
A method for manufacturing an electrode for an aluminum electrolytic capacitor, the method comprising: 
a first hydration step of immersing an aluminum electrode in a first hydration processing solution having a temperature of 70°C or higher and including pure water or an aqueous solution to which phosphoric acid or a phosphate has been added such that phosphorus concentration is 4 mass ppm or lower ([0056]); 
a second hydration step of, after the first hydration step, immersing the aluminum electrode in a second hydration processing solution to which phosphoric acid or a phosphate has been added such that the phosphorus concentration is 4 mass ppm to 5000 mass ppm, the second hydration processing solution having a pH of 3.0 to 9.0 and a temperature of 70°C or higher ([0058] – phosphate solution of 0.1wt% (i.e. 1000ppm)); and 
a chemical conversion step of, after the second hydration step, forming on the aluminum electrode a chemical conversion coating having a coating withstand voltage of 200 V or higher, the chemical conversion step including at least a boric acid chemical conversion process of performing chemical conversion on the aluminum electrode in a boric acid-based chemical conversion solution ([0060] & [0199]).  

In regards to claim 5, Ma discloses 
The method for manufacturing an electrode for an aluminum electrolytic capacitor according to claim 4, wherein a chemical conversion coating having a coating withstand voltage of 400 V or higher is formed at the chemical conversion step ([0060] & [0199]).    

In regards to claim 6, Ma discloses 
The method for manufacturing an electrode for an aluminum electrolytic capacitor according to claim 4, wherein the coating withstand voltage Vf (V) and x mass% satisfies a conditional formula: 

    PNG
    media_image1.png
    14
    220
    media_image1.png
    Greyscale
 
where x mass% is, at a time when the first hydration step and the second hydration step have been completed, a ratio of the mass of the hydrated film formed on the aluminum electrode by the first hydration step and the second hydration step to the mass of the aluminum electrode before the first hydration step ([0056] & [0058] - When the structure/process of manufacturing recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).    

In regards to claim 7, Ma discloses 
The method for manufacturing an electrode for an aluminum electrolytic capacitor according claim 4, wherein the phosphorus concentration in the chemical conversion solution used at the chemical conversion step is 4 mass ppm or lower ([0060] – note there is no phosphorus recited in the formation step and thus the amount of phosphorous is negligible (i.e. ~0)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000003835A hereafter referred to as Takeda in view of JP2007036048A hereafter referred to as Mizone and KR101273348B1 hereafter referred to as Kim.
In regards to claim 4,
Takeda discloses a method for manufacturing an electrode for an aluminum electrolytic capacitor, the method comprising: 
a first hydration step of immersing an aluminum electrode in a first hydration processing solution having a temperature of 70°C or higher and including pure water or an aqueous solution to which phosphoric acid or a phosphate has been added such that phosphorus concentration is 4 mass ppm or lower ([0008]); 
a second hydration step of, after the first hydration step, immersing the aluminum electrode in a second hydration processing solution to which phosphoric acid or a phosphate has been added such that the phosphorus concentration is 4 mass ppm to 5000 mass ppm, the second hydration processing solution having a pH and a temperature ([0005]); and 
a chemical conversion step of, after the second hydration step, forming on the aluminum electrode a chemical conversion coating having a coating withstand voltage of 200 V or higher, the chemical conversion step including at least a boric acid chemical conversion process of performing chemical conversion on the aluminum electrode in a boric acid-based chemical conversion solution ([0011]).  Takeda fails to explicitly disclose the second hydration processing solution having a pH of 3.0 to 9.0 and a temperature of 70°C or higher.

Mizone discloses a method for manufacturing an electrode for an aluminum electrolytic capacitor, the method comprising: 
a first hydration step of immersing an aluminum electrode in a first hydration processing solution having a temperature of 70°C or higher and including pure water or an aqueous solution to which phosphoric acid or a phosphate has been added such that phosphorus concentration is 4 mass ppm or lower ([0011]); 
a second hydration step of, after the first hydration step, immersing the aluminum electrode in a second hydration processing solution to which an acid has been added, the second hydration processing solution having a pH and a temperature of 70°C or higher ([0011]); and 
a chemical conversion step of, after the second hydration step, forming on the aluminum electrode a chemical conversion coating having a coating withstand voltage of 200 V or higher, the chemical conversion step including at least a boric acid chemical conversion process of performing chemical conversion on the aluminum electrode in a boric acid-based chemical conversion solution ([0011]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the second hydration step taught by Takeda at a temperature as taught by Mizone to obtain a capacitor with a larger capacitance and ensure the solute contained in the chemical conversion liquid is less likely to be taken into the generated anodizing film.

Kim discloses method for manufacturing an electrode for an aluminum electrolytic capacitor, the method comprising: 
a first hydration step of immersing an aluminum electrode in a first hydration processing solution having a temperature and including pure water or an aqueous solution to which phosphoric acid or a phosphate has been added such that phosphorus concentration is 4 mass ppm or lower ([0029]); 
a second hydration step of, after the first hydration step, immersing the aluminum electrode in a second hydration processing solution to which phosphoric acid or a phosphate has been added such that the phosphorus concentration is 4 mass ppm to 5000 mass ppm, the second hydration processing solution having a pH of 3.0 to 9.0 and a temperature ([0030]); and 
a chemical conversion step of, after the second hydration step, forming on the aluminum electrode a chemical conversion coating having a coating withstand voltage of 200 V or higher, the chemical conversion step including at least a boric acid chemical conversion process of performing chemical conversion on the aluminum electrode in a boric acid-based chemical conversion solution ([0034]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the second hydration step taught by Takeda using a solution pH as taught by Kim to prevent excessive caustic action against the foil.

In regards to claim 8,
Takeda further discloses wherein the second hydration processing solution contains one type or two types or more of orthophosphoric acid, hypophosphorous acid, phosphorous acid, diphosphoric acid, ammonium dihydrogenphosphate, diammonium hydrogenphosphate, and triammonium phosphate ([0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0224110 – [0005]		JP09275040A – [0010] & [0017]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848